J-S32015-14

NON-PRECEDENTIAL DECISION            SEE SUPERIOR COURT I.O.P 65.37

IN RE: ADOPTION OF: H.J.A.M AND :            IN THE SUPERIOR COURT OF
M.F.M.                          :                 PENNSYLVANIA
                                :
                                :
                                :
                                :
                                :
APPEAL OF: M.M., NATURAL FATHER :            No. 103 WDA 2014

            Appeal from the Order entered December 16, 2013,
                Court of Common Pleas of Warren County,


BEFORE: PANELLA, DONOHUE and ALLEN, JJ.

MEMORANDUM BY PANELLA, J.                         FILED AUGUST 28, 2014



which granted the petition filed by the Warren County Children and Youth



minor female child, H.J.A.M. (born in June of 2005), and to his minor female

child, M.F.M. (born in Septem

pursuant to section 2511 of the Adoption Act, 23 Pa.C.S.A. § 2511(a) and

(b).1



procedural history of this case in its opinion and we have attached a copy of

that decision to this memorandum. See Memorandum Opinion and Findings

of Fact, 12/16/13, at 1-17.


1

terminated on December 16, 2013.        Mother has not appealed from the
order.
J-S32015-14


      In his brief, Father raises the following issues:

      I. Did the Trial Court abuse its discretion in concluding Dr. Peter
      VonKorff, the Children and Youth Services expert, saw

      for the children where Dr. VonKorff did not use that term and, in
      fact, did not offer an opinion on the ultimate issue of
      termination?

      II. Did the Trial Court abuse its discretion in failing to consider

      rights of a parent shall not be terminated solely on the basis of
      environmental facts such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the


      III. Did the Trial Court abuse its discretion in failing to address

      Mother in providing services to promote reunification?

           ef, at 8.




                       ecause, according to Father, Dr. Von Korff never

                                                 -17.



hypothetically,   [Children]   were   to   be   given     permanency   within   an

environment where they do feel security, in relation to their care givers [sic]

that would certainly be a net plus




                                      -2-
J-S32015-14


(emphasis added).2 The record further reflects that Children are in a home

where they can be given permanency and appear to feel secure in relation to



her husband are an adoptive resource for Children. See N.T., 10/30/13, at



foster parents hugs and kisses and say that they love them; have a

                                                                            -

appropriately and get along better with each other since coming to the foster

home. See id., at 29-30, 42-43, 98. The




failing to address the factors contained in section 2511(b)3 of the Adoption


2
  This portion of the transcript was corrected on March 17, 2014 pursuant to
Rule of Appellate Procedure 1926(b). See
see also Pa.R.A.P. 1926(b). The transcript previously stated, in relevant
                    so their care givers that would certainly be in that plu

supplied).
3
    Section 2511(b) provides:

             The court in terminating the rights of a parent shall
             give primary consideration to the developmental,
             physical and emotional needs and welfare of the
             child. The rights of a parent shall not be terminated
             solely on the basis of environmental factors such as
             inadequate housing, furnishings, income, clothing
             and medical care if found to be beyond the control of
             the parent. With respect to any petition filed


                                     -3-
J-S32015-14


Act and, in violation of that section, by terminating his parental rights to

Children solely on the basis of environmental factors beyond his control.

See                    -19.

      Father is correct that the

Memorandum Opinion and Findings of Facts to address section 2511(b).



issues raised on appeal, see 103 WDA 2014 (Pa. Super., filed 7/24/14)

(

                               -written opinion, has specifically addressed

section 2511(b).

      Under section 2511(b), the court must inquire whether termination of

parental rights would best serve the developmental, physical and emotional

needs and welfare of the child. See In Re C.M.S., 884 A.2d 1284, 1286-87

                                     as love, comfort, security, and stability

                                                                      Id., at



and status of the parent-child bond, with utmost attention to the effect on


           pursuant to subsection (a)(1), (6) or (8), the court
           shall not consider any efforts by the parent to
           remedy the conditions described therein which are
           first initiated subsequent to the giving of notice of
           the filing of the petition.

23 Pa.C.S.A. § 2511(b).




                                   -4-
J-S32015-14


the child of permanently severing that bond. Id.       Common sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

           In re T.S.M., 71 A.3d 251, 268 (Pa. 2013) (citation omitted).

      Beginning with his claim that his rights were terminated based only on

environmental factors beyond his control, (i.e., his lack of housing and




incarceration; his going months without having any contact with Children;

his prior refusal to take drug screens, which delayed any attempt CYS could

make to reunify him with Children; his failure to advance beyond supervised

visits to have unsupervised time with Children; his initial denial of paternity;

his sporadic participation in drug and alcohol treatment; his refusal to take



medical appointments or meetings regarding their education. See Opinion

Pursuant to Pa.R.A.P. 1925(a), 8/11/14, at 9-11. According to the orphans

court, all of these factors, taken together, resulted in the conclusion that

Father has not made significant steps towards remedying the circumstances

that led to the initial placement.



p



                                     -5-
J-S32015-14




healthy placement in their foster home, and have a positive relationship with

their foster parents, siblings,

                                                                               Id.




provision of more services to Mother than to Father to promote reunification

with Children. See                        -20. Although Father is correct that

Mother received attachment therapy with Children and that CYS provided

Mother with financial assistance to help her secure an apartment, the record



attempt to reunify Children with Mother over Father.       With respect to the

financial assistance, the CYS caseworker testified that Father was aware that

financial assistance for an apartment was also available to him once he

found an apartment and had employment, but Father never followed

through.   See N.T., 9/17/13, at 364; N.T., 10/30/13, at 67.           As for the

attachment therapy with Children, the CYS caseworker testified that



attachment therapy with Children, and that her bonding assessment

occurred   several   months   before    Father   participated   in   his   bonding

assessment, which recommended that he also participate in attachment

therapy with Children.    See N.T., 10/30/13, at 70.      The CYS caseworker



                                       -6-
J-S32015-14


testified that the attachment therapy provider indicated that if parents were

not going to be together, Children could only participate in such therapy with

one parent at a time.      See id.    As Children were already enrolled in

attachment therapy with Mother, CYS did not initiate the therapy for



provided reunification services to Mother over Father is without merit.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/28/2014




                                     -7-